Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments filed on 08/23/2018 have been fully considered and they are persuasive. 
Newly cited Naono et al. (US 2012/0310788) discloses “The sending and receiving means 141 of server Y receives the product URL from the mobile terminal of user A. The product URL table is searched by the search means 148 using the product URL, which is received, as a search key and product additional information correlated with the product URL 1211 and stored is obtained” (¶ [0124]).
Newly cited Donzis et al. (US 2013/0054802) discloses “A referrer is the URL of a previous item which led to a subsequent webpage or search request. The referrer for an image, for example, is generally the HTML page on which it is to be displayed” (¶ [0024] and “A REFERER refers to the webpage that initiated the search and the word, REFERER, is submitted to the search engine as part of the normally hidden header block of a user initiated search, which includes the user agent fingerprint we used” (¶ [0025]). 
Each of prior arts of record teaches portions of the scope of the amended claims 1 and 8, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-7 and 9-14 depending on claims 1 and 8 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466